Per Curiam.

Section 3929.07, Revised Code, requires the Superintendent of Insurance to accept a certificate by the Superintendent of Insurance or other officer of the foreign state in which the insurance company was incorporated that the required deposit exists there. The relator alleges in its petition that such a deposit was made by it. That allegation is denied by respondent in his answer, to which answer relator demurred. Since this deposit by relator in the state in which it was incorporated is a prerequisite to relator’s right, under Section 3929.09, Revised Code, to withdraw the securities de*345posited with respondent, relator must establish snch fact before it can properly seek the withdrawal of such securities. The answer, therefore, states a good defense.
The demurrer to the answer is overruled, and, the parties having agreed that the ruling on the demurrer will be dispositive of the case, the writ of mandamus is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.